Citation Nr: 0803802	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  03-00 050A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to service-connected disabilities of 
the left knee and left lower extremity (left leg 
disabilities).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to September 
1983.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  

In January 2004 and March 2006, the Board remanded the claim 
to the ROs in Nashville, Tennessee and Atlanta, Georgia, 
respectively, for additional development.  The case is now 
before the Board for final appellate consideration.

The claims file is associated with the Atlanta RO.  

In the March 2006 remand, the Board noted that in a September 
2005 statement the veteran asserted that he was appealing the 
denial of an increased rating for his left leg disability, 
and claims to be unemployable due to that disability, and 
referred those claims to the RO for appropriate action.  To 
date it does not appear that any action has been taken as to 
these claims and they are again referred to the RO for 
appropriate action.  



FINDING OF FACT

The medical evidence shows that the veteran's psychiatric 
disability was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin, including his service-connected left leg 
disabilities 


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in April 2006 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case (SSOC) issued in 
September 2007 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment reports.  Pursuant to the March 2006 remand, VA 
requested that the veteran complete a VA Form 21-4142 for 
reported private treatment.  The veteran did not respond.  
The veteran was afforded a pertinent VA medical examination 
in June 2005 and the examiner provided another medical 
opinion in October 2006.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2007).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, there is no indication that the 
veteran's psychiatric disorder began during or as a result of 
active duty, and the veteran does not contend otherwise.  
Accordingly, there is no basis to establish direct service 
connection for psychiatric disability.  38 C.F.R.§ 3.303.  

Rather, the veteran contends that his depression, which he 
describes as post-traumatic stress disorder (PTSD), and 
substance abuse are due to the chronic pain that he has 
experienced as a result of his service-connected status post 
left knee meniscectomy with degenerative changes and sciatic 
neuropathy in the left lower extremity.  Compensation was 
awarded for the sciatic neuropathy on the basis that the 
disability resulted from arthroscopic surgery to the left 
knee in November 1997.  

The veteran is service-connected for left medial meniscus 
tear, status-post left knee scope, partial left knee 
meniscectomy with degenerative changes (previously claimed as 
anterolateral rotary instability of the left knee); tender 
scars, left knee associated with left medial meniscus tear, 
status-post left knee scope, partial left meniscectomy with 
degenerative changes (previously claimed as anterolateral 
rotary instability of the left knee); and sciatic neuropathy, 
left lower extremity.  

The claims file contains VA treatment records showing a 
variety of conditions, including substance abuse, major 
depressive disorder, service-connected left knee replacement 
and service-connected left sciatic nerve injury.  As the 
Board observed in its March 2006 remand, multiple VA 
treatment records indicate that the veteran's depression is 
due to chronic pain in the left leg, which he has experienced 
since the November 1997 surgery.  In making that assessment, 
however, his mental health providers did not consider the 
evidence showing that his depression is secondary to his long 
history of multiple substance abuse, which he stated began 
before he entered military service in 1976.  In addition, the 
mental health providers did not describe any clinical 
findings or provide the rationale for that conclusion.

The report of a June 2005 VA psychiatric examination provides 
that the examiner reviewed the veteran's claims files.  The 
report sets forth the pertinent medical history, including 
that a 1997 surgery on the left knee resulted in foot drop 
and sciatic nerve injury, and the results of current mental 
status examination.  The resulting assessment was an Axis I 
diagnosis of depressive disorder, NOS.  The veteran had a 
history of having a depressed mood most of the day, and being 
sad and empty.  He had feelings of helplessness and 
worthlessness, problems with concentration and sleep, and 
recurrent thoughts of death with no specific suicidal plan.  
He had symptoms causing clinically noticeable impairment in 
social and occupational functioning.   The symptoms did not 
meet diagnostic criteria for any other mood disorder.  Other 
Axis I diagnoses were cocaine dependence in early remission 
and alcohol abuse in remission.  The examiner noted that the 
veteran's history and a review of the medical records 
indicated that the alcohol and cocaine abuse played a major 
role in his life after the knee surgery in 1997 until last 
year.  It was very unlikely that his present diagnosis on 
Axis I had any relationship at this time to his service-
connected disorder of the left knee and left lower extremity.  

In an October 2006 addendum, the same VA examiner noted 
reviewing the veteran's claims file and the prior examination 
report.  The veteran's psychiatric condition of depressive 
disorder was not likely aggravated by his service-connected 
left leg disability.  His cocaine dependence and alcohol 
abuse were in remission and were not likely aggravated by his 
service-connected left leg disability.  

The Board finds that the June 2005 and October 2006 VA 
opinions are the evidence most probative to the etiology of 
the veteran's current psychiatric conditions.  The opinions 
are based on a review of the veteran's complete claims file, 
including VA treatment records.  Thus, the opinions take into 
account all the medical evidence in favor and against the 
veteran's claim.  The June 2005 VA report also reviews the 
veteran's medical history.  This fact is particularly 
important, in the Board's judgment, as the references make 
for a more convincing rationale.

The Board has reviewed an article submitted by the veteran 
regarding depression caused by chronic pain.  However, the 
document is too general in nature to provide, alone, the 
necessary evidence to show that the veteran's psychiatric 
disorders are related to pain due to service-connected 
disabilities.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  The medical treatise, [textbook, or article] must 
provide more than speculative, generic statements not 
relevant to the veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
The document in the current case does not provide statements 
for the facts of the veteran's specific case.  Therefore, the 
Board concludes that they do not show to any degree of 
specificity a relationship or connection between his service-
connected left leg disabilities and any psychiatric disorder. 

As to the veteran's own contentions, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, to the extent that the veteran is able to 
observe continuity of any psychiatric symptoms, his opinions 
linking them to his service-connected left leg disabilities 
and the 1997 knee surgery are outweighed by the negative VA 
opinions which, as noted above, are the most probative 
medical evidence of record.

In sum, the competent medical evidence fails to link any 
psychiatric condition, including depressive disorder, NOS, 
cocaine dependence in early remission and alcohol abuse in 
remission, to the veteran's service-connected left leg 
disabilities.  Accordingly, service connection must be 
denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disorder, to include as 
secondary to service-connected disabilities of the left knee 
and left lower extremity, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


